Citation Nr: 1228220	
Decision Date: 08/15/12    Archive Date: 08/21/12

DOCKET NO.  08-26 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for post traumatic stress disorder (PTSD).

2.  Entitlement to an extraschedular evaluation for PTSD.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The Veteran had active service from September 1966 to September 1970.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), which continued a 30 percent evaluation for PTSD.  Subsequently, while the appeal was pending, a 50 percent evaluation for PTSD was granted pursuant to a June 2012 rating action effective from May 17, 2006.  

The Veteran and his wife provided testimony before the undersigned Veterans Law Judge at a travel Board hearing held in May 2011 at the RO.  A transcript of the hearing is associated with the claims folder.

The matter on appeal was previously before the Board in August 2011, at which time it was remanded for additional evidentiary development.  As will be further explained herein, there has been substantial compliance with the actions requested in that Remand and the case has returned to the Board for appellate consideration.  See also D'Aries v. Peake, 22 Vet. App. 97 (2008) (finding that only substantial compliance, rather than strict compliance, with the terms of a Board's remand directives is required).  The appeal as pertains to the increased rating claim for PTSD is now ready for appellate consideration.  However, consideration of an extraschedular rating for PTSD requires a remand as the actions requested pursuant to this matter as described in the August 2011 Board remand were not completed.  

An August 2012 review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The Board notes that the issue of entitlement to a TDIU was not certified for appeal.  However, when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a TDIU will be considered part and parcel of the claim for benefits for the underlying disability. Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  As the Veteran has maintained that he is unemployed due, at least in part, to symptoms of his service-connected PTSD, the issue of entitlement to a TDIU has been raised.  Therefore, as the Board has jurisdiction over such issue as part and parcel of the Veteran's increased rating claim, it has been listed on the first page of this decision.

The claims of entitlement to an extra-schedular evaluation for PTSD and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Throughout the appeal period extending from May 17, 2006, PTSD has manifested by occupational and social impairment with reduced reliability and productivity and associated symptoms and manifestations. 

2.  At no point during the appeal period has PTSD been manifested by occupational and social impairment with deficiencies in most areas with associated symptoms and manifestations, or by total occupational and social impairment.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 50 percent for PTSD have not been met during any portion of the appeal period extending from May 17, 2006, forward.  38  U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.125-4.130, Diagnostic Code 9411 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011), requires VA to assist a claimant at the time that he or she files a claim for benefits. As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

Specifically, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements).  

With respect to the increased rating claim for PTSD on appeal, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. Sept. 4, 2009).  This notice was provided to the Veteran in a letter dated in May 2006.  Thereafter, the RO adjudicated the claim in a March 2007 rating action, an August 2008 Statement of the Case (SOC) and in a Supplemental SOC issued in June 2012.  See Prickett v. Nicholson, 20 Vet. App. 370, 376  (2006) (the issuance of fully compliant notification followed by readjudication of the claim, such as an Statement of the Case or SSOC, is sufficient to cure a timing defect).  The Board concludes that during the administrative appeal process, the Veteran was provided the information necessary such that the purposes of the notification have been met.  Vazquez-Flores, 22 Vet. App. at 49. 

The Board also finds that all of the relevant facts have been properly developed, and that all available evidence necessary for an equitable resolution of the increased rating claim for PTSD on appeal has been obtained.  In addition, the Veteran and his spouse provided testimony at a travel Board hearing held in May 2011.  The Veteran's service treatment records (STRs) and post-service VA treatment records were obtained for the file and were recently compiled for the file in January 2012.  

VA's duty to assist includes obtaining an examination and medical opinion when necessary to make an adequate determination.  See Duenas v. Principi, 18 Vet. App. 512 (2004).  During the appeal period, VA examinations were conducted in February 2007 and November 2011.  The Veteran and his representative have not maintained that these examinations were inadequate or that the Veteran's condition has become worse since last evaluated.  See Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011), (in the absence of a challenge to the adequacy of the examination, the Board is not required to explicitly explain why each medical opinion is adequate).  Accordingly, the Board finds that VA has complied, to the extent required, with the duty-to-assist requirements found at 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c)-(e) (2011).

Background

By rating action of March 2001, service connection was established for PTSD, for which an initial 30 percent evaluation was assigned effective from April 28, 2000.   

On May 17, 2006, the Veteran filed an increased rating claim for PTSD, representing the start of the appeal period applicable to this case.  At that time, the Veteran provided a lay statement describing PTSD symptoms including: anxiety; short and long term memory impairment; panic attacks occurring at least once a week; hypervigilance; nightmares; an inability to concentrate and complete tasks; diminished attention to person care; and impaired social relationships. 

VA records include a September 2006 entry, indicating that the Veteran had not been seen for PTSD treatment since November 2002.  It was noted that he continued to have symptoms including intrusive thoughts, disruptive sleep, nightmares and depression.  The report mentioned that the Veteran's speech was relevant, but demonstrated some indication of emotional numbing, and that he reported preferring relative isolation.  There was no indication of suicidal ideation, per the report.  When seen in December 2006, it was noted that the Veteran continued to have symptoms of depression, agitation, panic and hypervigilance.  Social isolation and limited interests and pleasures were reported.  Speech was assessed as normal and logical.  

A VA PTSD examination was conducted in February 2007.  The report indicated that the Veteran was receiving individual therapy treatment through VA and was taking medications to include Trazadone and Fluoxetine.  The report also stated that the Veteran had been married for 5 years and had a good relationship with his wife and stepson.  It was mentioned that the Veteran had one close friend and some social relationships, and that he had a close relationship with his wife's children and enjoyed social events.  The Veteran indicated that he enjoyed community and family events, watching TV, listening to music and fishing.  The report revealed that the Veteran gave a negative response to having a history of suicide attempts or of violence/assaultiveness.  

Mental status examination revealed that the Veteran was appropriately oriented and groomed and speech was normal.  Thought process and content were unremarkable.  Mood was good and affect was appropriate.  There was no evidence of delusions or hallucinations and the Veteran denied having suicidal or homicidal ideation.  Sleep impairment, panic attacks (as often as weekly), and nightmares were reported.  Judgment, intelligence and insight were intact.  There was no indication of inappropriate/ritualistic or obsessive behavior and impulse control was described as good, with no episodes of violence.  Remote, recent and immediate memory testing were intact.  It was noted that the Veteran was able to maintain minimum personal hygiene.  The examiner mentioned that the Veteran did not participate in many social events and was hampered by panic attacks, but was in treatment and trying to increase his range of social interactions.  

PTSD was diagnosed and a Global Assessment of Functioning (GAF) score of 65 was assigned.  The examiner determined that PTSD was productive of occupational and social impairment due to mild or transient symptoms which decreased work efficiency and the ability to perform occupational tasks only during periods of significant stress, and mentioned panic attacks as an example of such symptoms.  It was specifically found that PTSD was not productive of total social and occupational impairment, deficiencies in most areas, or occasional decrease in work efficiency.  The examiner observed that the Veteran had been doing better since increasing his treatment. 

In March 2007, the Veteran provided a lay statement attesting to having the following PTSD symptoms: repressed and/or lack of emotions such as happiness and anger; almost daily panic attacks; trouble understanding simple verbal directions; nervousness and frustration.  He indicated that he spoke to his son once or twice a month and saw his grand-children 2 to 3 times a year.  The Veteran indicated that he did not wish to leave his job in 2001, but elected to retire instead of possibly being terminated, apparently due to errors and excessive absences (detailed in an October 200 letter from the Veteran).  He reported that he had worked at 3 jobs since his retirement, and had been let go to due to his disability.  The Veteran gave a history of a suicide attempt in the mid-1970's, followed by electro-shock therapy.  

VA records dated in April 2007 reflect that the Veteran still had symptoms of panic attacks and social phobia.  Also reported was the Veteran's continued limited interests and previously enjoyed activities.  Clinical findings revealed that the Veteran was appropriately groomed and fully oriented, with rational thoughts.  Affect was blunted and speech was subdued; depression was noted.  An entry dated in July 2007 revealed that the Veteran was feeling fully oriented, but depressed, sleeping excessively and having concentration problems, without evidence of suicidal ideation.  It was noted that the Veteran was driving to a short-term carpentry job, but got lost, following which he was told that his services weren't needed.  Affect was flat and thoughts were rational.  

When seen for evaluation by VA in November 2007, it was noted that medications had been controlling his anxiety and depression.  It was reported that he was sleeping well and doing well with his daily routine, with good cognitive functioning.  The Veteran was described as neatly groomed and well-oriented.  Speech was coherent and relevant and affect was bright.  Concentration was assessed as good, and insight and judgment were evaluated as fair.  There was no evidence of suicidal or homicidal ideation The Veteran denied having delusions or hallucinations.  PTSD was diagnosed and a history of dysthymic and panic disorders was mentioned.  

The Veteran and his wife presented lay statements for the file in August 2010.  The Veteran indicated that his PTSD symptoms had increased in severity and described them as: depression and disinterest in activities; anxiety and anxiety attacks; isolation; short-term memory loss; limited social interaction; impatience; chronic nervousness; and sleep impairment with bad dreams.  His wife provided more detailed information, essentially attesting to the presence of the same symptoms. 

VA records reflect that the Veteran was seen in September 2010, with primary complaints of depression and insomnia.  The Veteran reported having several nightmares every night and denied having any suicidal ideation.  PTSD was assessed and a GAF score of 53 was assigned.  When seen by VA in April 2011, the Veteran reported having regular episodes of anxiety and sleeping for 10 hours a night.  He indicated that he had been married for 10 years and was very happy with this.  The Veteran was alert and oriented and he denied having any suicidal intent.  PTSD was assessed and a GAF score of 55 was assigned.   

In May 2011, the Veteran and his wife presented testimony at a travel Board hearing.  The Veteran indicated that he was not working and explained that he had worked for about 29 1/2 years primarily as a construction cable splicer, and ultimately had a breakdown at work following which he was permitted to retire with 30 years of service, instead of being terminated.  He indicated that he was making mistakes on the job and forgetting things, which led to a counseling at work.  He indicated that he had limited social interaction, usually involving immediate family members, and did not like leaving home or being around crowds.  His wife stated that the Veteran had nightmares and night sweats almost every night.  He gave a history of a suicide attempt in the 1970's and indicated that he currently had symptoms of flashbacks and impaired communication.   

A VA record dated in October 2011, indicates that the Veteran reported having worsening depression and bad dreams every night.  Restless sleep was noted and the Veteran denied having suicidal ideation.  PTSD was assessed and a GAF score of 55 was assigned.  

A VA examination was conducted in November 2011 and the claims folder was reviewed.  At the outset, the examiner indicated that the criteria for a diagnosis of PTSD were met and determined that a diagnosis of another mental disorder was not warranted; a GAF score of 60 was assigned.  It was noted that the Veteran's primary manifestations consisted of poor concentration, sleep impairment, and daytime fatigue.  The examiner determined that PTSD was productive of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily.  The report indicated that the Veteran's PTSD symptoms included depressed mood; anxiety; suspiciousness, panic attacks more than weekly, chronic sleep impairment; and flattened affect.  Other noted symptoms included: recurrent distressing dreams and recollections, avoidance or people and activities and a feeling of isolation; sleep impairment; difficulty concentrating and hypervigilance. 

In a June 2012 rating action, an increased evaluation of 50 percent was granted, effective from May 17, 2006. 

Analysis

The Veteran is seeking entitlement to a disability rating in excess of 50 percent for PTSD.  The applicable appeal period in this case begins on May 17, 2006, when the Veteran filed his increased rating claim.  

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2011).  The degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  Recently, the United States Court of Appeals for Veterans Claims (Court) held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service- connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity. Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and there must be emphasis upon the limitation of activity imposed by the disabling condition.  38 C.F.R. § 4.1.  The Board attempts to determine the extent to which the Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  

The Veteran's service connected PTSD is evaluated under 38 C.F.R. § 4.130, Diagnostic Code 9411.  The psychiatric symptoms listed in the rating criteria below are not exclusive, but are examples of typical symptoms for the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

Under the general rating formula for mental disorders, a 30 percent disability evaluation is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  

A 50 percent evaluation envisions occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent evaluation envisions occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and an inability to establish and maintain effective relationships.  

A 100 percent schedular evaluation is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss of names of close relatives, own occupation, or own name.  

According to the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM- IV), which VA has adopted, under 38 C.F.R. §§ 4.125 and 4.130, a GAF score of 61 to 70 denotes mild symptoms or some difficulty in social and occupational functioning.  A GAF score of 51 to 60 indicates moderate symptoms or moderate difficulty in social, occupational, or school functioning.  A GAF score of 41 to 50 indicates serious symptoms or a serious impairment in social, occupational, or school functioning.  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school).  A score from 21 to 30 is indicative of behavior which is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment or inability to function in almost all areas.  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. App. 266, 267 (1996).  

The evidence establishes that consistently since the Veteran filed his claim for increase in May 2006, VA records and examination reports, other evidence of record, and the Veteran's lay statements are indicative of symptoms of sleep impairment, anxiety, depressed mood, impairment of concentration and communication, and memory loss all associated with PTSD and supporting the assigned 50 percent evaluation.  Also supporting that rating is evidence of panic attacks occurring more than weekly, difficulty in understanding complex commands, impaired judgment and thinking; as well as difficulty in establishing and maintaining effective work and social relationships.  

During the appeal period, the evidence fails to show essentially all of the enumerated criteria warranting the assignment of a 70 percent evaluation.  In this regard, the record contains no mention or endorsement of obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; spatial disorientation; suicidal ideation, near continuous panic or depression, or neglect of personal appearance and hygiene.  While irritability has been noted, there has been no lay or clinical evidence presented indicative of impaired impulse control.  The Veteran's reports of a remote suicide attempt in the mid-1970's are not pertinent to the evaluation of his current psychiatric impairment and significantly, records dated during the appeal period reflect essentially no endorsement of suicidal ideation or intent.  In addition, an inability to establish and maintain effective relationships is not shown.  In this regard, the Veteran has been able to maintain a stable and supportive marital relationship for more than 10 years and has contact with his family members and one close friend.

The Board also points out that none of the enumerated criteria consistent with the assignment of a 100 percent schedular evaluation have been clinically shown at any time from May 17, 2006, forward.  In this regard, there is no documentation of symptoms such as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; disorientation to time or place; or memory loss of names of close relatives, own occupation, or own name.  Accordingly, at this point, the clinical evidence is not consistent with manifestations indicative of total occupational and social impairment.  

With regard to the overall level of impairment associated with PTSD - particularly social and occupational, during the appeal period GAF scores ranging from 65 to 53 have been assigned, reflecting moderate symptoms or moderate difficulty in social, occupational, or school functioning, at worst.  In fact, when assessed by the VA examiner in November 2011, the overall presentation was found to be best described as occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily.    

During the appeal period, clinical findings indicative of occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and an inability to establish and maintain effective relationships, have simply not been made.  

While the Veteran's and his wife's lay reports of symptomatology are considered both competent and credible, the Board concludes that the findings made by clinical experts, such as the Veteran's treating VA staff members and the VA psychologist who conducted the November 2011 examination, represent the most reliable and accurate indicators of the extent of the Veteran's overall psychiatric impairment.  Accordingly, the clinical evidence in this case is assigned the most probative value and weight in conjunction with meeting the schedular rating criteria under code 9411 and is most consistent with the continued assignment of a 50 percent evaluation.

In light of the aforementioned evidence, the Board finds that an evaluation in excess of 50 percent is not warranted for PTSD is not warranted for any portion of the appeal period extending from May 17, 2006, forward.  Since the evidence relating to these specific matters is not in equipoise, the provisions of 38 U.S.C.A. § 5107(b) regarding resolution of reasonable doubt are not applicable.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  Accordingly, the appeal is denied.

Extraschedular Consideration and TDIU

The issues of entitlement to an extraschedular evaluation for PTSD and entitlement to a TDIU are discussed in the Remand below.  


ORDER

Entitlement to an evaluation in excess of 50 percent for PTSD, for the appeal period extending from May 17, 2006 forward, is denied. 


REMAND

A remand is required in conjunction with the issues of entitlement to an extraschedular evaluation for PTSD and entitlement to a TDIU.  

With respect to the matter of an extraschedular evaluation, the Board recognizes that the Veteran and the record refer to the impact of PTSD on the Veteran's work functioning.  In general, the schedular disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The application of such schedular criteria was discussed in detail above.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service, for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).  

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  Id.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996). The Court further held that the Board must address referral under 38 C.F.R. §3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe a Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe a Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  

If the RO or the Board finds that the schedular evaluation does not contemplate a Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether a Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  

In the August 2011 Remand, the Board noted that Veteran reported that he had lost his job and could not maintain employment due to his service-connected PTSD.  The Board also observed that at that time, the Veteran's PTSD was rated 30 percent disabling; his tinnitus was rated 10 percent disabling, and his bilateral hearing loss was rated zero percent (noncompensable), resulting in a combined service-connected rating of 40 percent.  38 C.F.R. § 4.25 (2011).  The Board noted that at that time, the percentage requirements for a total rating under 38 C.F.R. § 4.16(a) had not been met.  Subsequently, a 50 percent evaluation has been granted for PTSD effective from May 17, 2006; and accordingly from that time forward, a combined service-connected rating of 60 percent has been in effect.  However, even so, it appears that the percentage requirements for consideration of a total rating under 38 C.F.R. § 4.16(a) are not met, as the combined rating is not 70 percent.  

As pointed out by the Board in the August 2011 Remand, entitlement to a total rating, on an extra-schedular basis, may be established, in exceptional cases, when the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disability.  38 C.F.R. § 4.16(b) (2011); 61 Fed. Reg. 66749, VAOPGCPREC 6-96, slip op. at 15 (1996) (entitlement to a total rating, on an extra-schedular basis, under 38 C.F.R. § 4.16(b), based solely upon a disability which is the subject of a current appeal, may be considered a component of that increased-rating claim to the same extent as the issue of an extra-schedular rating under 38 C.F.R. § 3.321(b)(1) may be).

In the August 2011 remand, the Board instructed the RO to address the matter of extra-schedular consideration (per 38 C.F.R. § 3.321(b)(1) and 38 C.F.R. § 4.16(b), within the context of the claim for an increased rating for the underlying PTSD.  A review of the June 2012 rating action and Supplemental SOC reflects that this action was not taken.  The Court has held that compliance with a Remand is not discretionary, and that if there exists a failure to comply with the terms of a Remand, another Remand for corrective action is required.  Stegall v. West, 11 Vet. App. 268 (1998).  As such, since the terms of the 2011 Board remand were not complied with, a remand for such action is required.  

The Court of Appeals for Veterans Claims (Court) has recently held that a request for entitlement to a TDIU, whether expressly raised by a claimant or reasonably raised by the record, is an attempt to obtain an appropriate rating for disability or disabilities, and is part of a claim for increased compensation.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Although the evidence of record does not support a total schedular disability rating for the Veteran's PTSD, as noted above, a claim for a TDIU on an extraschedular basis has been reasonably raised by the record.  See Rice, 22 Vet. App. 453 54.  

Upon remand, the AOJ is requested clarify whether the Veteran wishes to pursue a TDIU claim.  In addition, the AOJ may decide to pursue further development of the Veteran's employment history, or to obtain additional medical evidence or medical opinion, as is deemed necessary to develop the TDIU claim.  After all appropriate development has been completed, the appellant's TDIU claim should be adjudicated based on all evidence of record to include consideration of the provisions of 38 C.F.R. § 4.16, as applicable.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should ascertain whether the Veteran wishes to pursue a TDIU claim.  In the event that he does, further action as described herein should be taken.  In the event that he does not, this fact should be annotated for the file and no further action is required.

2.  The AOJ shall provide the Veteran with the opportunity to identify any additional relevant medical treatment records, from either private or VA facilities, which pertain to the TDIU claim and claim for an extraschedular evaluation for PTSD, that have not yet been associated with the claims file.  Appropriate steps should be taken to obtain any such identified records.  

If any identified records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, and include a copy of such in the claims file.  The Veteran must be notified of the attempts made to obtain outstanding records, informed as to why further attempts would be futile, and allowed the opportunity to obtain or provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  VA records dated from November 2010 forward, should be compiled and added to the Veteran's paper or Virtual VA (paperless) file.  

4.  Adjudicate the issue of entitlement to extra-schedular consideration for service-connected PTSD pursuant to 38 C.F.R. §§ 3.321(b)(1), in light of all pertinent evidence and legal authority.  If the benefit sought is not granted, send the Veteran and his representative a Supplemental Statement of the Case (SSOC) and give them time to respond to it before returning the case to the Board for further appellate consideration, as appropriate.  

5.  The AOJ shall consider the issue of whether the Veteran is entitled to TDIU under the provisions of 38 C.F.R. § 4.16 on the basis of the Veteran's service-connected conditions.  In so doing, the AOJ may decide to pursue further development of the Veteran's employment history, or to obtain additional medical evidence or medical opinion, as is deemed necessary.  If the claim is denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

6.  To help avoid future remand, VA must ensure that all aforementioned requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, then appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


